                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

GREGORY GIBBS and TATONYA
HUGGINS, on behalf of himself and
those similarly situated

              Plaintiffs,

v.                                                  Case No.: 2:18-cv-434-FtM-38MRM

MLK EXPRESS SERVICES, LLC,
AMAZON LOGISTICS, INC.,
AMAZON.COM SERVICES, INC.,
MANIHONG M. PHANOUVONG,
LILA V. PHANOUVONG,
AMAZON.COM, INC. and AG PLUS
EXPRESS, LLC,

              Defendants.
                                          /

                                         ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (“R&R”). (Doc. 177). Plaintiffs filed a notice of nonobjection to the

R&R. (Doc. 178). Defendants did not object, and the time to do so passed.

       A district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.”           28 U.S.C. § 636(b)(1); see also

Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982). Without a specific objection,

the judge need not review factual findings de novo. 28 U.S.C. § 636(b)(1); see also

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). But the district court reviews


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
legal conclusions de novo, even without an objection. Cooper-Houston v. S. Ry., 37 F.3d

603, 604 (11th Cir. 1994).

      After a careful, complete, and independent examination of the file, the Court

accepts and adopts Judge McCoy’s R&R in full.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. 177) is ACCEPTED and ADOPTED

          and the findings incorporated herein.

      2. The parties’ Joint Notice of Filing Proposed Notice to the Local Delivery Driver

          Class (Doc. 175), construed as a motion to approve the proposed notice, is

          DENIED without prejudice.

      3. The parties are DIRECTED to meet and confer and submit an amended

          proposed    notice and consent form—consistent with the Report and

          Recommendation (Doc. 177)—on or before March 13, 2020 for the Court’s

          further consideration and approval.

      DONE and ORDERED in Fort Myers, Florida this 14th day of February, 2020.




Copies: All Parties of Record




                                           2
